UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                  )
MARCUS DOMINIC BROOKS,                            )
                                                  )
       Plaintiff,                                 )
                                                  )
               v.                                 )                Civil Action No. 10-1993 (JEB)
                                                  )
HARRIS, et al.                                    )
                                                  )
       Defendants.                                )
                                                  )

                                  MEMORANDUM OPINION

       Plaintiff filed this action in the Superior Court of the District of Columbia against, among

other Defendants, West Virginia State Trooper Kevin Plumer and Special Agents Lockhart and

Dean of the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF Defendants”). After

removal of the case to this Court, Plumer and the ATF Defendants have separately filed Motions

to Dismiss, alleging, inter alia, lack of personal jurisdiction, improper venue, and lack of subject

matter jurisdiction. The Court ordered Plaintiff to respond to these motions on or before March

15, 2011, and warned Plaintiff that failure to timely respond could result in these motions being

granted as conceded. The Court later extended the date by which this response was due to April

15, 2011. To date, Plaintiff has not filed any response.

       Under Local Rule 7(b), the Court may grant as conceded motions to which Plaintiff files

no response, and such a ruling is appropriate here. Not only has Plaintiff failed to respond or

offer any reason for such failure, but Defendants have strong arguments on the merits. For

example, the Court has no personal jurisdiction over Plumer where all of the acts complained of

occurred in West Virginia, and he has no ties, general or specific, to the District of Columbia.
Similarly, the ATF Defendants point out that they are not proper parties in their official capacity,

the Court has no jurisdiction over them in their personal capacity, and the statute of limitations

bars the suit.

        As a result, the Court will grant the Motions. A separate Order consistent with this

Memorandum Opinion shall issue this date.

                                                                     /s/
                                                                     JAMES E. BOASBERG
DATE: June 1, 2011                                                   United States District Judge




                                                 2